Citation Nr: 1643783	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for neurogenic bladder as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  Thereafter he was a member of the U.S. Army Reserve until December 1999, during which he performed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for a low back disorder and hypertension as new and material evidence had not been submitted and denied service connection for neurogenic bladder.

The Veteran testified before the undersigned at a July 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In December 2011, the Board granted the Veteran's petition to reopen the claims of service connection for a low back disorder and hypertension and remanded the underlying claims, as well as the claim of service connection for neurogenic bladder, for further development.

In November 2012, the Board denied the claims of service connection for a low back disorder, hypertension, and neurogenic bladder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In December 2013, the Court set aside the Board's November 2012 decision and remanded the case for readjudication in compliance with directives specified in a December 2013 Joint Motion filed by counsel for the Veteran and VA.
In July 2014, the Board remanded these matters for further development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  A low back disorder did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the spine was not exhibited within the first post service year and current low back disability did not have its onset or increase in severity during a period of ACDUTRA.

2.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year and did not have its onset or increase in severity during a period of ACDUTRA.

3.  A neurogenic bladder is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Chronic back disability was not incurred or aggravated in service or during a period of ACDUTRA, and degenerative joint disease of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.306, 3.307(a), 3.309(a) (2015).

2.  Hypertension was not incurred or aggravated in service or during a period of ACDUTRA, and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137, 1153, 5107; 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.306, 3.307(a), 3.309(a).

3.  Neurogenic bladder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a low back disorder, hypertension, and neurogenic bladder on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, VA medical opinions were obtained which address the etiology of the Veteran's claimed low back disorder and hypertension.  

In his August 2012 response to an August 2012 supplemental statement of the case (SSOC), the Veteran asserted that he was never examined by a VA physician.  In accordance with the Board's December 2011 remand, the RO referred the Veteran's file to two physicians, one of whom was an orthopedist, for a comprehensive medical review and nexus opinions with respect to his claimed back disorder and hypertension.  Additional medical opinions pertaining to the etiology of the claimed back disorder and hypertension were obtained from a VA physician in September 2015 pursuant to the Board's July 2014 remand.  Further, the evidence of record shows the Veteran was treated by private physicians, and the claims file contains their records related to the Veteran's treatment.  Available evidence establishes the presence of a current back disorder and current hypertension and the matter in question is the etiology of these disabilities.  The Board finds no failure to assist the Veteran by the way the agency of original jurisdiction (AOJ) opted to obtain medical opinions.  See 38 C.F.R. § 3.159(c)(4).  

With respect to the claimed neurogenic bladder, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been afforded a VA examination for his claimed neurogenic bladder and a VA medical opinion addressing the etiology of this disability has not otherwise been obtained.  As explained below, there is no competent evidence that the current bladder disability may be related to service.  The Veteran has not reported, and the evidence does not reflect, a continuity of symptomatology with respect to his claimed bladder disability.  Also, there is no competent medical or lay evidence that the current bladder disability may be related to service and the Veteran has not alluded to the existence of any such evidence.  Although there is competent evidence that the claimed bladder disability is related to the Veteran's claimed back disorder, the Board is denying service connection for the claimed back disorder and service connection for neurogenic bladder on a secondary basis is not possible.  Hence, a VA examination or opinion for the claimed neurogenic bladder is not necessary.  See McLendon, 20 Vet. App. at 83.

As for the Board's December 2011 and July 2014 remands, the Board instructed the AOJ to obtain medical opinions addressing the etiology of the Veteran's claimed back disorder and hypertension.  These medical opinions were obtained in December 2011, January 2012, and September 2015.  Therefore, the AOJ substantially complied with all of the Board's December 2011 and July 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).   In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (including arthritis and hypertension) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Court has held, however, that a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA can never be entitled to a "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Such a presumption is not possible in such circumstances because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.   Id. 

Hence, presumptive service connection for the Veteran's claimed disabilities is not warranted under any circumstance (to include under the provisions pertaining to chronic diseases, such as arthritis and hypertension) with respect to his periods of ACUDTRA and INACDUTRA.  Id.  Rather, in order for service connection to be warranted on the basis of any such periods of service with the Army Reserve, there must be direct evidence that the current disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA or that it was caused or aggravated by a service-connected disability.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a). 


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Low Back Disorder

The Veteran does not now claim that his current low back disorder had its onset during his tour of active service from June 1979 to June 1983.  He initially claimed that his low back disorder began in December 1979 on a "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526) which was received by VA in January 2002.  At his July 2011 Board hearing, however, he claimed that he injured his back at Fort Hood in the late 1990's and re-injured it a couple of years later in Guatemala while in the Army Reserve.  He has not reported, and the evidence does not otherwise reflect, a continuity of back symptomatology since the period of service from June 1979 to June 1983.  There is no evidence of any complaints of or treatment for back problems in the Veteran's service treatment records which pertain to this period of service, he noted on a February 1983 Report of Medical History form which was completed for purposes of a physical examination that he was in excellent health, and he reported that he was neither experiencing nor had he ever experienced any "arthritis, rheumatism, or bursitis," bone, joint or other deformity," or "recurrent back pain."  The only "swollen or painful joint" noted on the February 1983 report of medical history form was recurrent right shoulder pain.  Also, a February 1983 Report Of Medical Examination For Continuous Duty reflects that the Veteran's spine and other musculoskeletal systems were assessed as normal.  Thus, the medical evidence of record shows that there was no diagnosed low back disorder as of the February 1983 examination.  

The preponderance of the evidence also shows that spinal arthritis did not manifest to at least a compensable degree within one year of the Veteran's June 1983 separation from service.  Indeed, as noted below, the Veteran notes that the onset of his low back disorder was in the mid-1990s.  The Veteran maintains that the stress of the physical fitness demands of his membership in the Army Reserve, and specifically ACDUTRA tours in October 1998 and from February to June 1999, weakened his back and made it susceptible to a work-related back injury that he sustained in October 1999.  See Hearing Transcript, p. 6.  The Veteran's private physician, D.E. Birdwell, noted in a June 2008 letter that a January 1997 MRI report showed two herniated and bulging discs at L4-5 and L5-S1.  This injury continued to deteriorate and a November 1997 MRI report showed additional injury and impingement of the spinal nerves.  The Veteran subsequently incurred a work-related back injury in October 1999.  Dr. Birdwell opined in his June 2008 letter  that the Army Reserve required the Veteran to maintain a minimum level of fitness, which entailed physical exercise, both while on duty and during the Veteran's personal time.  Dr. Birdwell opined that the Veteran's exercise activities contributed to the deterioration and aggravation of his back injury. 

Documentation in the claims file shows that the Veteran performed periods of ACDUTRA at Ft. Hood, Texas in October 1998 and in Guatemala from February to June 1999.  He has noted and testified that he experienced low back pain while performing his duties at Ft. Hood in October 1998, to include experiencing a knee buckling when he picked up an object.  A Line of Duty Report reflects that he experienced low back pain in April 1999 while installing radios during his tour in Guatemala.  In a May 2008 letter, retired Colonel J.L.L. noted the Veteran's October 1998 back problems at Fort Hood and indicated that the Veteran continued to have back problems when he returned from Guatemala.  Colonel J.L.L. also noted that he was not aware that the Veteran was previously on a Profile for his back.  Moreover, retired Lieutenant Colonel R.L.T. noted in a January 2009 letter that beginning in 1996 he observed that the Veteran experienced significant low back pain, especially after physical training.  Lieutenant Colonel R.L.T. opined that the Veteran's physical training caused his low back disorder. 

There are conflicting medical opinions pertaining to the etiology of the Veteran's current low back disorder.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In December 2011, a VA physician reviewed the Veteran's claims file and opined that his claimed back disorder was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  The physician reasoned that the Veteran had degenerative joint disease of the spine, as established by an MRI in 1997.  He reported symptoms similar to the 1997 symptoms on the Line of Duty report, which was consistent with a flare up of symptoms.  He was exercising and working full duty at the time of the injury, to include the heavy labor of pushing and pulling 200 pound items, according to the operating surgeon's report.  The surgeon sent the Veteran for physical therapy prior to surgery, stating the importance of strengthening and body mechanics.  For this reason and the fact that the Veteran was working full duty at the time of his injury, the VA physician disagreed with Dr. Birdwell's opinion that the Veteran's physical training contributed to his back disability.

In January 2012, a second VA physician reviewed the Veteran's claims file, to include Dr. Birdwell's opinion.  The VA physician opined that the instances of low back pain experienced by the Veteran at Ft. Hood in 1998 and in Guatemala in 1999 did not represent an increase in the severity of his existing low back disorder.  Rather, the low back pain at those times represented intermittent and temporary flare-ups.  The VA physician noted that he disagreed with Dr. Birdwell because the Veteran's low back disorder is a degenerative disease process that is a factor of age.  The VA physician indicated that it was likely that the Veteran's low back pain and radicular pain were unrelated to his Army Reserve service (including his ACDUTRA), that his Army Reserve duties had no measurable impact on the underlying back disability, and that any flare-up or aggravation was temporary.  The Veteran's instances of low back pain, to include while on ACDUTRA in October 1998 and from February to June 1999, were the result of the natural progression of his lumbar spine degenerative disease process. 

In a May 2012 letter, Dr. Birdwell explained that he reviewed the Veteran's service treatment records (including the evidence of injury/aggravation events that took place in October 1998 at Fort Hood and from February to June 1999 in Guatemala and a medical examination and duty status form which recounted the Veteran's back injury while carrying and installing radios) and the lay statements of two military officers who confirmed that the Veteran injured his back while training in Guatemala.  Dr. Birdwell indicated that whether or not the initial injury to the Veteran's back occurred on active duty, there was clearly sufficient evidence to support aggravation during training (both at Fort Hood and while in Guatemala).  Therefore, Dr. Birdwell concluded that it was likely ("more likely than not") that the Veteran's low back problems either began in or were aggravated in the line of duty during his Army Reserve training.

In September 2015, a VA physician reviewed the Veteran's claims file and opined that his current low back disorder was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that medical records from a private physician at Goodyear Family Medical Center (Goodyear) were negative for any complaints of back pain from 1989 to 1996.  In December 1996, the Veteran complained of "chronic hip pain."  He underwent an MRI of the lumbar spine in January 1997 which revealed a herniated nucleus pulposis at L5-S1 and he was treated conservatively.  Pain progressed and he underwent "ESI" in January 1998.  In December 1998 he reported that he "occasionally ha[d] low back pain" which was "not much of a problem."  In April 1999 he had a line of duty determination for back pain while in Guatemala and he had a very thorough and complete follow up examination with his physician at Goodyear in September 1999.  It was noted that he was "back from Guatemala" during the follow up examination, but there was no complaint of back pain during the examination.  The Veteran returned to work at Goodyear and injured his back at work in October 1999.  A note from Goodyear dated in November 1999 indicated that the Veteran's "pain began 1 month ago."  The pain continued and he underwent back surgery in May 2000.

The physician further explained that the above noted medical record entries indicated that the Veteran was asymptomatic until December 1996, at which time he clearly developed lumbosacral disc disease, evidenced by the January 1997 MRI.  He experienced one flare up of back pain in April 1999 while he was deployed, but the September 1999 record revealed that he was asymptomatic at that time.  He was asymptomatic until an injury at Goodyear in October 1999.  Therefore, the medical records indicated that the Veteran's back pain began before his 1998 active duty dates, but after his 1979 to 1983 active duty dates.  Furthermore, there was no evidence that his active duty activities caused an aggravation of the back disorder, as there were no complaints of back pain in September 1999 (which was shortly after he returned from active duty).  The Veteran's back pain did not recur until he had an on the job injury in October 1999.  The finding of no complaints of back pain after he left active duty in 1999 until he suffered an on the job back injury at Goodyear supported an opinion that it was likely that the in-service treatments for back pain were for temporary or intermittent flare ups.  The contrary opinions of Dr. Birdwell in June 2008 and May 2012 were considered, however they were found to be in conflict with the facts as evidenced in the medical record.  In sum, the VA physician opined that it was not likely ("less likely than not") that the Veteran's back disorder was attributable to or aggravated by his time on active duty (to include his 1998 and 1999 ACDUTRA deployments to Fort Hood and Guatemala).oHH


The parties to the Joint Motion indicated that the January 2012 opinion is insufficient because the physician did "not explain the basis for his conclusion that the aggravation [of the Veteran's back symptoms] was intermittent or temporary."  Moreover, the January 2012 physician used the equivocal words "I think" (as opposed to the "at least as likely as not" standard) when describing the aggravation as being intermittent.  

The September 2015 opinion, on the other hand, is based upon a complete review of the Veteran's medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board gives greater weight to the September 2015 opinion than the opinions of Dr. Birdwell.

Specifically, the Veteran has reported that he started having low back pain sometime between 1995 and 1996.  On a March 1989 Report of Medical History form completed for purposes of a reserve Quadrennial examination, he denied having experienced a prior history of recurrent low back pain.  The March 1989 Report Of Medical Examination For Quadrennial reflects that his spine was assessed as normal.  This was also the case in April 1996. 

The Veteran's private treatment records indicate that Dr. Birdwell referred the Veteran to Dr. Woosley in 1997 for treatment of his low back symptoms.  A January 1997 MRI report showed herniated discs at L4-5 and L5-S1 and spinal stenosis at L4-5.  Treatment records from Dr. Woosley dated in February 1997 noted that the Veteran reported a two-year history of low back pain.  Further, Dr. Woosley noted complaints of low back pain radiating into the lower extremities in December 1997.  There is no indication in the Veteran's private treatment records that his symptoms were related to a tour of ACDUTRA.  Dr. Woosley diagnosed the Veteran as having a resolving lumbosacral strain in October 1997.  In a March 1998 letter to Dr. Birdwell, Dr. Woosley opined that the Veteran's low back pain was likely from a degenerative disc.  This diagnosis was the basis for the Veteran's reserve unit placing him on Physical Profile from April to September 1998 for herniated discs and the Profile noted specifically that he was treated by a private neurologist.  Dr. Woosley noted in December 1998 that the Veteran's on-and-off low back disorder was not much of a problem as of that date, and Dr. Woosley's examination revealed no positive findings.  Dr. Woosley's entry was almost two months after the October 1998 period of ACDUTRA at Ft. Hood, and this supports the VA physician's September 2015 opinion that the Veteran's instance of low back pain during ACDUTRA was an acute and temporary flare-up of his existing low back disorder, and not a permanent aggravation. 

Treatment records from Dr. Birdwell dated in January 1999 indicate that the Veteran reported that his back had gone out the prior evening, and he was doing a little better at the visit.  Dr. Birdwell made no mention of a possible acute injury or aggravation of the Veteran's low back disorder due to his Army Reserve activity.  Records from the Veteran's employer dated in September 1999 note that he reported that he spent several months on active duty, and the only specific complaint the Veteran reported was heel soreness.  He reported that he occasionally experienced a lumbar backache in the morning, but the treatment in September 1999 was some three months after his tour in Guatemala.  The private treatment records also note the Veteran's reports of the physical demands of his work, and not the Army Reserve. 

Dr. Birdwell was aware of the noted private treatment records, but he did not refer to or otherwise explain them in his June 2008 opinion.  In his August 2012 response to the January 2012 VA opinion, Dr. Birdwell asserted that Colonel J.L.L. and Lieutenant Colonel R.L.T. observed that the Veteran injured his back at Ft. Hood and in Guatemala.  Dr. Birdwell concluded that the Veteran's low back problems either started in or were aggravated by those tours of service.  Dr. Birdwell's impression of the evidence is inaccurate, however, as the Board earlier noted.  Colonel J.L.L. and Lieutenant Colonel R.L.T. did not note that they observed an acute injury on either occasion, but rather that the Veteran experienced low back pain while performing his duty.  Furthermore, Dr. Birdwell did not acknowledge the fact that the Veteran's herniated disc was diagnosed a year prior to his service at Ft. Hood.  Hence, Dr. Birdwell's opinion is not supported by the evidence. 

The VA physician who provided the September 2015 opinion, on the other hand, referred to and commented on several medical records in the claims file, she explained the basis of her disagreement with Dr. Birdwell, and she provided a specific rationale for her opinion that the Veteran's back symptoms during his periods of ACDUTRA were temporary/intermittent flare ups of his back disability and did not represent a permanent increase in the severity of the disability.  In light of these factors, the Board finds the September 2015 VA opinion to be more persuasive than Dr. Birdwell's opinions.  The evidence of record supports the September 2015 opinion that the Veteran's episodes of low back pain at Ft. Hood and in Guatemala were no more than acute and transitory flare-ups of the Veteran's existing lumbar spine degenerative disc disease. 

The Veteran has expressed his belief that his current low back disorder was aggravated during his periods of ACDUTRA. The question presented in this case (i.e., whether a pre-existing low back disorder was permanently aggravated during active service) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

To the extent that the Veteran is attempting to establish aggravation of his low back disorder during ACDUTRA through his own opinion, as a lay person he has not been shown to be capable of making such conclusions on such a complex medical matter.  An opinion as to whether low back symptoms in service represent a permanent aggravation of a pre-existing low back disorder is one requiring specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinion of the trained VA health care professional to be of greater probative weight than the Veteran's more general lay assertions.  

This same analysis applies to the opinions of Colonel J.L.L. and Lieutenant Colonel R.L.T.  In addition to the fact that there is no evidence that either of these individuals has medical training, neither has indicated any detailed knowledge of the history of the Veteran's low back disorder beyond what they may have observed in service.   Colonel J.L.L noted the fact that he was unaware that the Veteran was on a Physical Profile for his back.  Thus, the Board finds that the opinions of both Colonel J.L.L. and Lieutenant Colonel R.L.T. as to the cause of the Veteran's low back disorder are not probative evidence.  See 38 C.F.R. § 3.159(a)(1). 

The Board notes that the Veteran's spouse, in an August 2012 statement, echoes the Veteran's opinion that the wear and tear of meeting the physical fitness requirements of the Army Reserve was the underlying etiology of the Veteran's low back disorder.  She asserted in her statement that she is a registered nurse.  While she has medical training, the weight to be accorded her opinion must be commensurate with the medical disease or disorder in question.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge). 

The basis of the opinion of the Veteran's spouse was that she knew "that running damages the disks in addition to damage caused to knees and shins."  While that may be true in a broad general context, it does not necessarily apply to the Veteran's individual case.  Further, the Veteran's spouse is not an orthopedist or neurosurgeon.  Thus, the Board accords less weight to her opinion and finds that the September 2015 VA opinion garners far greater weight.  

There is no other evidence of a relationship between the Veteran's current low back disorder and service, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current low back disorder is related to his period of service from June 1979 to June 1983, manifested during that period of service, manifested within a year after his June 1983 separation from service, or was permanently aggravated during a period of ACDUTRA.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this instance and the claim of service connection for a low back disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Hypertension

The Veteran contends that instances of elevated blood pressure readings in his service treatment records show that hypertension manifested during his active duty service.  The report of his physical examination for entry into active service includes a blood pressure reading of 142/100.  The June 1979 Report Of Medical Examination For Extended Active Duty noted that hypertension should be ruled out.  After a blood pressure check over a four-day period during which three readings were taken (135/80, 125/80, 135/85), the examiner diagnosed normotension, and the Veteran was deemed physically fit for entry into active service.  Service treatment records note elevated blood pressure readings in January 1980 of 164/96 and 152/98, at which time the Veteran complained of a sore throat.  He was instructed to return in two weeks.  A February 1980 service treatment record notes that his blood pressure reading was 120/96, and he reported that he felt well.  Also, a late-February 1980 service treatment record notes a blood pressure reading of 120/90, and the examiner noted that there was no medical illness. 

A February 1983 Report Of Medical Examination For Periodic reflects that the Veteran's blood pressure reading was 128/80 and the Veteran's heart and vascular system were assessed as being normal.  He was deemed physically fit for separation from active service.  There was no evidence that hypertension manifested to a compensable degree within one year of his release from active service.  The March 1989 Report Of Medical Examination For Quadrennial reflects that the Veteran's blood pressure was 134/74 and that his heart and vascular system were assessed as being normal.  According to the Veteran and the medical evidence of record, the Veteran was diagnosed as having hypertension and was placed on medication in 1994. 

There are conflicting medical opinions as to the etiology of the Veteran's hypertension.  In a July 2008 letter, Dr. Birdwell noted that he had treated the Veteran for hypertension since 1997, which was diagnosed by another physician in 1994.   Dr. Birdwell noted that the Veteran's military records pointed to an earlier history for hypertension.  Dr. Birdwell then noted the history of the Veteran's medication regimen from February 1995 to April 2000, the fact that the Veteran was in service from June 1979 to December 1999, and the fact that the Veteran's duty either caused or contributed to his hypertension. 

In December 2011, a VA physician reviewed the Veteran's claims file and opined that his hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that the Veteran had approximately 10 blood pressure readings during the noted four-year period of active service.  The physician also noted that the criteria for blood pressure readings required for a diagnosis of hypertension had changed considerably since 1983.  In June 1979, the Veteran had daily blood pressure readings for 3 days and these readings did not qualify for a hypertension diagnosis based on current or past diagnostic criteria.  There were no hypertensive vascular symptoms noted in the record.  The physician specifically acknowledged Dr. Birdwell's opinion and indicated that Dr. Birdwell referenced blood pressure readings that fell outside of the dates of 1979 to 1983.

In his May 2012 letter, Dr. Birdwell explained that a review of the Veteran's medical records from both active duty and his Army Reserve training revealed multiple high blood pressure readings, including 4 day blood pressure checks.  According to the standards set by the National Institute of Health, the Centers for Disease Control, the American Heart Association, and several other well respected organizations, the standard for diagnosis of hypertension is based on the initial visit, plus one or more additional visits with hypertensive readings, for a total of 3 consecutive documented high blood pressure readings.  The lack of diagnosis in the Veteran's service treatment records does not change the fact that he did meet the standard for a diagnosis of hypertension while on active duty and he should have been diagnosed as having hypertension while on active duty or during one of his periods of training with the Army Reserve.  Based upon the Veteran's service treatment records and the care standards for a diagnosis of hypertension, Dr. Birdwell concluded that the evidence supported a finding that the Veteran's hypertension likely ("more likely than not") began while on active duty.

The VA physician who reviewed the Veteran's claims file in September 2015 opined that his hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that the Veteran's treatment records from Goodyear dated from 1989 to 2008 clearly indicated that his hypertension was diagnosed in 1995, at which time he began treatment with Zestril.  His June 1979 entrance examination showed a blood pressure reading of 142/100.  In light of subsequent blood pressure readings which followed shortly thereafter, it was likely that the initial blood pressure reading elevation was due to other factors such as anxiety, caffeine intake, etc.  The blood pressure readings taken between June 15, 1979 and June 19, 1979 showed readings that, at the time, were not considered to be hypertensive.  By today's standards, these readings meet the criteria for "prehypertension," as per the definition suggested by the seventh and eighth report of the Joint National Committee.  That definition is based upon the average of two or more properly measured readings at each of two or more office visits after an initial screen, showing the following: normal blood pressure (systolic less than 120 mmHg and diastolic less than 80 mmHg); prehypertension (systolic 120 to 139 mmHg or diastolic 80 to 89 mmHg; stage 1 hypertension (systolic 140 to 159 mmHG or diastolic 90 to 99 mmHg); stage 2 hypertension (systolic equals 160 mmHg or diastolic equals 100 mmHg).

The physician further explained that the Veteran had some other blood pressure readings that met the criteria for prehypertension, such as a reading of 128/80 on February 1, 1983 and a reading of 134/74 on November 3, 1989.  He did not, however, meet the criteria for a diagnosis of hypertension, as described above.  Elevated blood pressure readings are common during an acute illness, such as that caused by infection or an illness causing pain.  This is the most likely cause of the elevated blood pressure readings that were taken in January and February 1980, at which time the Veteran was having throat pain and was diagnosed as having a Strep A throat infection.  This was a transient elevation of blood pressure.  The Veteran did have an elevated blood pressure reading that met the standard for hypertension during his entrance examination (at which time a reading of 142/100 was recorded).  This would have met the standard for Stage 1 hypertension had he had 2 or more office visits after that initial screen showing systolic pressure of 140 or greater or diastolic pressure of 90 or greater.  He did not have such subsequent readings, however, so the evidence did not support the argument that his hypertension began during active duty, as indicated in the letter from Dr. Birdwell.

Moreover, the physician explained that the Veteran had many blood pressure readings recorded between 1989 and the date of his diagnosis of hypertension in February 1995 at Goodyear which did not meet the criteria for hypertension.  If his hypertension had started in service, his readings would have been consistent with hypertension from his time of discharge in 1983 until his diagnosis in 1995 (some 12 years later).  Thus, taking all factors noted above into consideration, the physician concluded that it was not likely ("less likely than not") that the Veteran's hypertension began during his initial period of active service.

Dr. Birdwell's opinions are of limited probative value because he neither identified what diagnostic criteria he was referencing for a diagnosis of hypertension, nor did he discuss whether his referenced criteria were the same or different during the 1979 to 1983 timeframe.  Furthermore, Dr. Birdwell did not comment or opine on why the Veteran was not officially diagnosed as having hypertension until 1994 if he in fact met the diagnostic criteria as early as 1983.  Dr. Birdwell did not comment on the fact that the Veteran's blood pressure reading on separation from active service in 1983 was 128/80 and the fact that his blood pressure was 134/74 in 1989 (some six years after separation from service).

As noted by the parties to the Joint Motion, the December 2011 VA opinion is similarly of limited probative value because the VA physician also did not identify what diagnostic criteria was being referenced for a diagnosis of hypertension and the physician did not discuss whether the referenced criteria were the same or different during the 1979 to 1983 timeframe.
The September 2015 opinion, however, is based upon a complete review of the Veteran's medical records and reported history and it is accompanied by a detailed rationale that is not inconsistent with the evidence of record and which specifically identifies the hypertension criteria used by the physician who provided the opinion (i.e., the criteria established by the seventh and eighth report of the Joint National Committee).  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board, therefore, finds the September 2015 opinion to be more persuasive and this opinion is of greater probative weight. 

The Board also incorporates the earlier discussion of the legal requirements for lay evidence of a diagnosis or etiology.  The Veteran is not shown to have the medical expertise to diagnose hypertension and an opinion as to whether hypertension manifested in service is one requiring specialized knowledge and testing to understand the complex nature of the cardiovascular system.  In this regard, even medical professionals rely on diagnostic testing to identify the presence of hypertension.   

There is no other evidence of a relationship between the Veteran current hypertension and service, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current hypertension is related to service, manifested during service, or manifested within a year after his June 1983 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this instance and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

III. Neurogenic Bladder

The Veteran claims entitlement to service connection for a neurogenic bladder as secondary to his lumbar spine disorder.  He does not claim, and the record does not show, that the disability had its onset in service or is otherwise directly related to active service.  There is no evidence of any complaints of or treatment for bladder problems in the Veteran's service treatment records.  Moreover,  the first post-service clinical evidence of potential bladder problems is a February 1998 treatment record which reveals that the Veteran experienced nightly nocturia.  There is no lay or clinical evidence of any earlier bladder problems following service.

The absence of any lay or clinical evidence of bladder problems for over a decade after the Veteran's separation from service in June 1983 weighs against a finding that his current bladder disability was present in service or in the year or years immediately after service.

In addition to direct service connection, a disability which is proximately due to or the result of a service-connected disability shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

As explained above, the Board has found that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder.  He is not service connected for any other disability.   Hence, there is no possible basis for the award of service connection for neurogenic bladder on a secondary basis.

Hence, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this instance and the claim of service connection for neurogenic bladder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for neurogenic bladder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


